Case 4:19-cr-00675-DPM Document 24 Filed 12/17/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
UNITED STATES OF AMERICA )
vs 4: 19CR-00675 DPM
JACKSON ROE )

MOTION FOR CONTINUANCE
Comes now the Defendant, Jackson Roe, by and through his attorney, William O. “Bill”
James, Jr., and for their petition states:

1. That this matter has been recently rescheduled for a Jury Trial on February 22, 2021
at 9:30 a.m.

2. Defense Counsel has scheduling conflicts with the new trial date in this matter.
Defense Counsel is scheduled for a 3-day trial on a capital murder case in Jefferson
County Circuit Court 1 Division scheduled to begin February 22, 2021, State v.
Arnett May 35CR-19-504, Defense Counsel also has a jury trial on a battery 1*
degree case in Jefferson County Circuit Court 1“ Division scheduled top begin
February 22, 2021, State v. Cameron Bennett 35CR-20-460, Defense Counsel has a
jury trial on two possession of a controlled substance cases scheduled to begin
February 23, 2021 in Pope County Circuit Court, State v. Jorge Rodriguez and State
v. Eugene Aguilar 58CR-20-663 & 58CR-20-664 respectively.

3. Defense Counsel would request a continuance of the trial date until such a time as
when Defense Counsel is available to be in court for the trial in this matter.

4. Assistant U.S. Attorney Ed Walker, has indicated that he has no objection to this

continuance.
Case 4:19-cr-00675-DPM Document 24 Filed 12/17/20 Page 2 of 2

5. The Defendant will waive his right to a speedy trial for the duration of this

continuance.
WHEREFORE, Petitioner prays that this matter be continued and for all other proper

relief,
Respectfully submitted,

William O. “Bill” James, Jr.
Bar No. 94108

Attorney for Defendant
James Law Firm

1001 La Harpe Blvd.

Little Rock, AR 72201
(501) 375-0900

E-mail: wojfeds@gmail.com
